DETAILED ACTION
Election/Restriction
			REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, claim(s) 1-11 and 18, drawn to a machine tool.
	Group II, claim(s) 12-17, drawn to a grinding wheel.
	Group III, claim(s) 19-23, drawn to a method of using a machine tool.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of “A grinding wheel comprising a wheel body having a central rotational axis about which the wheel is rotated in use, and a transverse side surface, wherein the transverse side surface includes at least one circular groove for grinding a workpiece, the groove having a central axis which is coaxial with the central rotational axis of the wheel”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kenji et al (Japanese Patent No. JP 2000137144).  
Kenji teaches a grinding wheel (abstract) comprising a wheel body (fig 2, 20) having a central rotational axis about which the wheel is rotated in use (fig 2, showing 2 has a central axis about which 20 is rotated during use), and a transverse side surface (fig 2, 20a is on a transverse side), wherein the transverse side surface includes at least one circular groove for grinding a workpiece (fig3, 20s), the groove having a central axis which is coaxial with the central rotational axis of the wheel (figs 2 and 3, 20s has a central axis that co-axial with 20).
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of “A machine tool comprising: first and second support ans; a rigid structure which couples the first support arm to the second support arm; a first rotary drive operable to rotate the first support arm and the rigid structure relative to each other about a first rotational reference axis; a second rotary drive operable to rotate the second support arm and the rigid structure relative to each other about a second rotational reference axis, wherein the first and second rotational reference axes are parallel and spaced apart by a fixed distance; a tool mount carried by the first support arm at a location spaced from the first rotational axis, wherein the tool mount is rotatable relative to the first support arm about a tool reference axis which is parallel with the rotational reference axes and fixed in position relative to the first support arm; a tool drive for rotating the tool mount about the tool reference axis; a workpiece mount carried by the second support arm at a location spaced from the second rotational axis; and a control arrangement configured to control the first and second rotary drives such that the workpiece mount follows a predetermined path relative to the tool mount in a plane perpendicular to the rotational reference axes”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Motzer et al (US Patent No. 4,461,121).  
Motzer teaches a machine tool comprising: first and second support arms (fig 1, 32 and 4); a rigid structure which couples the first support arm to the second support arm (fig 2, 1); a first rotary drive operable to rotate the first support arm and the rigid structure relative to each other about a first rotational reference axis (figs 1 and 2, B); a second rotary drive operable to rotate the second support arm and the rigid structure relative to each other about a second rotational reference axis (figs 1 and 2, C), wherein the first and second rotational reference axes are parallel and spaced apart by a fixed distance (figs 1 and 2); a tool mount carried by the first support arm at a location spaced from the first rotational axis, wherein the tool mount is rotatable relative to the first support arm about a tool reference axis which is parallel with the rotational reference axes and fixed in position relative to the first support arm (figs 1 and 2, tool 35, axis 34); a tool drive for rotating the tool mount about the tool reference axis (col 5, lines 28-32); a workpiece mount carried by the second support arm at a location spaced from the second rotational axis (figs 1 and 2, 6 and 7, and col 4, lines 24-36); and a control arrangement configured to control the first and second rotary drives such that the workpiece mount follows a predetermined path relative to the tool mount in a plane perpendicular to the rotational reference axes (col 6, lines 50-54, the claim does not exclude the possibility that one of the axes is stationary).
Groups II and III lack unity of invention because the groups do not share the same or corresponding technical feature.
A telephone call was made to Emile DeLuca on 09/09/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723